Citation Nr: 0629755	
Decision Date: 09/19/06    Archive Date: 09/26/06	

DOCKET NO.  04-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1969.  His medals and badges include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Atlanta, Georgia.  In an April 2003 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective June 4, 2001, the date of 
receipt of the veteran's claim for service connection for 
disability benefits.  By rating decision dated in November 
2003, the aforementioned rating action was amended to reflect 
a 50 percent disability rating for the PTSD from June 4, 
2001.


FINDINGS OF FACT

1.  VA has complied with the requirements pertaining to 
notification and assistance to the veteran regarding evidence 
necessary for an equitable disposition of the claim.

2.  The veteran's PTSD is reasonably indicative of total 
social and occupational impairment throughout the appeal 
period.


CONCLUSION OF LAW

An initial disability evaluation of 100 percent for the 
veteran's PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board notes that the veteran had the opportunity to provide 
testimony on his own behalf before the undersigned traveling 
Veterans Law Judge at the Atlanta RO in August 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Additionally, medical evidence dating into 
2006 was submitted at the hearing and the evidence has been 
associated with the claims file.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with an initial rating 
(the claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
will be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the general formula for rating mental disorders, a 
50 percent rating is provided when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is authorized when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability in  establishing and 
maintaining effective relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment of thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether the 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet.App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV), page 32.

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A score of 31 to 40 is warranted for some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work;...)."

A score of 21 to 30 is warranted when "behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)." 

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there was no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000) (noting that the Board must 
study and analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for the maximum schedular rating of 100 percent.  
The evidence shows impairment in a number of areas required 
for a 100 percent evaluation during the entire appeal period.  

The pertinent evidence of record includes a report of an 
official psychiatric examination of the veteran in December 
2002.  At that time it was indicated the longest the veteran 
had been able to hold a job was as a janitor for about three 
years.  He was then living in the basement of an older 
woman's home and kept himself isolated from all social 
contacts.  The veteran was given an Axis I diagnosis of 
severe and chronic PTSD.  Reference was made to the presence 
of numerous symptoms associated with PTSD.  The examiner 
stated that "in his present situation, he is unable to handle 
any job."  The veteran was given a GAF score at that time of 
48.  

The evidence also includes a report of hospitalization of the 
veteran by VA from March to April 2006.  The veteran was 
admitted for a worsening of his PTSD symptoms.  At the time 
of discharge, notation was made of restricted affect, fair 
insight and judgment, fair impulse control, and fair 
cognition.  The veteran was given a GAF score of 15 of 
admission and a score of 55 at the time of discharge.

Submitted at the hearing before the undersigned was a 
statement dated April 5, 2006, from the veteran's long-time 
treating psychiatrist at the VA mental health clinic and his 
clinical social worker.  The record shows that he had been 
seeing the veteran on periodic occasions during the past 
several years.  They stated that the veteran had chronic, 
severe PTSD.  They provided a GAF score of 25.  They reported 
that the veteran reported multiple symptoms of PTSD, 
including nightmares, night sweats, intrusive memories, 
flashbacks, hypervigilance, paranoid ideation, difficulty 
being in crowds or in public, startle response, isolation, 
detachment from others, emotional numbing, avoidance of 
discussion of Vietnam, sleep difficulty, increased 
anger/rage, increased anxiety, poor concentration, memory 
difficulties, problems with family members, anhedonia, crying 
spells, hallucinations, panic attacks, restricted affect, 
survivor guilt, passive suicidal ideation, and depressed 
mood.  They stated that the symptoms had continued to 
increase during his treatment at the mental health clinic, 
despite compliance with PTSD psychotherapy groups and 
medications.  They noted the veteran had recently obtained 
psychiatric treatment in the private sector out of 
frustration with this lack of improvement.  However, his 
symptoms had become very acute in the past few months.  This 
included severe suicidal and homicidal ideation with a plan, 
inability to sleep because of frequent nightmares, severe 
paranoia, delusions, dangerous behavior.  They stated the 
veteran was unable to interact with others for social or 
work-related purposes and it was their opinion he was 
"clinically determined to be totally and permanently unable 
to sustain any gainful employment due to the severity of his 
symptoms and the risk of harm to others and self, when 
exposed to any stressful situations."  

At the hearing itself, the veteran stated that he was 
essentially isolated from a social standpoint.  He testified 
that he had been asked to leave his apartment (Transcript, 
page 4) and he would either be homeless or stay in the 
basement of someone's house (Transcript, page 5).  He stated 
that a preacher stopped by to check on him and was aware of 
his situation (Transcript, page 6), and the preacher and a 
woman he knew gave him food (Transcript, page 6).  He 
indicated that the preacher took him to his PTSD group 
therapy sessions once a week and to see his psychiatrist 
about once every two months (Transcript, page 8).  He stated 
that basically that was the extent of his involvement with 
other people.

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence persuasive in indicating that the 
veteran has exhibited such severe social and industrial 
impairment in so many areas that the assignment of 
100 percent evaluation throughout the appeal period is 
reasonable.  The veteran has had varying GAF scores during 
the appeal period, but they have all been indicative of 
severe impairment.  The veteran has not worked for several 
years and his treating psychiatrist and social worker have 
strongly opined that he is totally and permanently unable to 
sustain any gainful employment because of the severity of his 
psychiatric symptoms.  Additionally, the record shows 
significant social impairment.  Accordingly, the Board finds 
that the maximum schedular rating of 100 percent is 
reasonably indicated.


ORDER

An initial disability of 100 percent for the veteran's PTSD 
is granted, subject to the governing regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


